Citation Nr: 0905417	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-01 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
	INTRODUCTION	

The Veteran served on active duty from November 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied the benefits 
sought on appeal.  The appellant, the wife of the Veteran, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review. 

The Board remanded the case for further development in 
November 2005, and that development was completed.  The case 
was subsequently returned to the Board, and in November 2006, 
the Board issued a decision denying the benefits sought on 
appeal.  The appellant then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a March 2008 Order, the Court vacated the 
November 2006 Board decision and remanded the matter to the 
Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  The Board then obtained a 
medical opinion to comply with the Joint Remand.  That 
development was completed, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in 
November 2001, and the immediate cause of death was listed as 
carbon monoxide poisoning with the underlying cause being an 
automobile running in a closed garage.  The manner of death 
was ruled a suicide.

3.  At the time of the Veteran's death, service connection 
had been established for traumatic below the knee amputation 
of the right leg; postoperative medial meniscus tear of the 
left knee with anterior cruciate deficiency; chronic brain 
syndrome due to trauma; left medial malleolus fracture; right 
humerus fracture; right femur fracture; left major radius and 
ulnar fracture with scarring of the left forearm and hand; 
and, low back pain.

4.  The Veteran's death by suicide was the result of mental 
unsoundness associated with depression due to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, the 
requirements for service connection for the cause of the 
Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.302, 3.303, 3.312 (2008).

2.  The claim for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 is 
dismissed. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has granted the appellant's 
claim for service connection for the cause of the Veteran's 
death, and therefore, the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this 
case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


I.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto. 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death. 38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and was 
not the result of the veteran's own willful misconduct. 38 
C.F.R. § 3.301 (2008).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected. 38 C.F.R. § 3.302(a) (2008).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction. 38 C.F.R. § 
3.302(b) (2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
warranted.  A certificate of death indicates that the Veteran 
died in November 2001.  The immediate cause of death was 
listed as carbon monoxide poisoning with the underlying cause 
being an automobile running in a closed garage.  The manner 
of death was ruled a suicide.

At the time of the Veteran's death, service connection had 
been established for traumatic below the knee amputation of 
the right leg; postoperative medial meniscus tear of the left 
knee with anterior cruciate deficiency; chronic brain 
syndrome due to trauma; left medial malleolus fracture; right 
humerus fracture; right femur fracture; left major radius and 
ulnar fracture with scarring of the left forearm and hand; 
and, low back pain.  The appellant has contended that the 
Veteran's service-connected disabilities caused him to become 
depressed and commit suicide.

The Board notes that the Veteran was not service-connected 
for depression at the time of his death.  In fact, the 
Veteran was never treated for depression during his lifetime, 
and a March 1997 VA psychiatric examination did not assess 
him as having any psychiatric disorder.  

Moreover, the Board notes that the Veteran did have some 
motive to commit suicide.  The investigation reports from the 
sheriff's department indicated that Veteran had failed to 
appear in court to face criminal charges the previous week 
and that he had made arrangements to turn himself into 
authorities.  He committed suicide the night before he was 
supposed to go to jail.  Thus, there is affirmative evidence 
showing that there were circumstances which could lead a 
rational person to self-destruction. 

However, the Board does acknowledge the December 2005 opinion 
from a VA psychologist stating that it was at least as likely 
as not that the Veteran was depressed to some degree, at 
least, at the time of his suicide.  He further commented that 
that it was at least as likely as not that the Veteran's 
chronic physical problems contributed to depression.  
However, the VA psychologist also indicated that any judgment 
as to the severity of the medical disabilities would be 
beyond the scope of his competence, as the severity of the 
service-connected disabilities was a medical question that he 
could not answer as a psychologist.  As such, he stated that 
it would be pure conjecture to state that the depression 
caused solely from the Veteran's physical limitations was 
sufficient to cause him to commit suicide.  The Board notes 
that a "possible" connection or one based on "speculation" 
is too tenuous a basis on which to grant service connection.  
The reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102. 

Nevertheless, an additional medical opinion was obtained from 
a VA psychiatrist in November 2008.  He observed that the 
Veteran was not service-connected for depression and did not 
appear to have been treated for depression during his 
lifetime, yet also noted that he had chronic pain secondary 
to his service-connected right leg amputation, including 
phantom pain.  He stated that depression is not necessarily a 
chronic illness and that chronic pain is often associated 
with depression.  The psychiatrist opined with reasonable 
medical certainty that it is at least as likely as not that 
the Veteran's suicide was due to a state of depression that 
developed in part due to a contributory component of chronic 
pain from his service-connected disabilities.  He noted that 
the Veteran's wife had made a statement to the sheriff that 
the Veteran was depressed.  He also indicated that suicide is 
not a normal behavior and is frequently committed by 
depressed individuals.  As such, the psychiatrist commented 
that it is at least as likely as not that the Veteran's 
service-connected disabilities caused him to become depressed 
and commit suicide.  He further stated that there was not 
enough evidence to suggest that the Veteran was either 
mentally sound or unsound at the time of his suicide.  
Nevertheless, he opined that the Veteran was mentally unsound 
at the time of his suicide.  

Based on the foregoing, the Board finds that there is 
reasonable doubt as to whether the Veteran committed suicide 
as a result from mental unsoundness associated with 
depression due to his service-connected disabilities.  To the 
extent that there is any reasonable doubt, that doubt will be 
resolved in the claimant's favor.  Accordingly, the Board 
concludes that service connection for the cause of the 
Veteran's death is warranted.


II.  DIC

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 are paid in the same manner as if 
the veteran's death were service connected. 38 U.S.C.A. § 
1318(a).  As dependency and indemnity compensation has been 
granted based upon a grant of service connection for the 
cause of the Veteran's death, the alternative claim under 
Section 1318 is rendered moot.  Section 1318 provides an 
alternate basis for an award of dependency and indemnity 
compensation and does not provide any additional benefit for 
the appellant.  As the benefit sought has already been 
awarded, no further analysis of the claim is required.

The United States Court of Appeals for Veterans Claims has 
indicated that, only if an appellant's claim for service 
connection for the cause of the veteran's death is denied 
under 38 U.S.C.A. § 1310, does VA have to also consider an 
appellant's DIC claim under the provisions of 38 U.S.C. § 
1318. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In 
light of the grant of service connection for the cause of the 
Veteran's death under 38 U.S.C. § 1310, the claim of 
entitlement to DIC under 38 U.S.C. § 1318 is moot, and the 
claim is dismissed.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for the cause of the Veteran's 
death is granted.

The claim for entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to the provisions of 38 U.S.C. § 
1318 is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


